DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER NOTE
In view of the amendments and applicant's remarks filed on 01/21/2021 pages 7-8 have been considered and are persuasive thereby drawing objection hereby withdrawn.

EXAMINER’S AMENDMENT
	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Tera Smith on 04/13/2021.

AMENDMENTS TO THE CLAIMS:
Claim 1.	An active display alignment system comprising:
a display alignment sensing assembly to receive a first signal output from a first display assembly, the display alignment sensing assembly being incorporated into a frame of a head mounted display (HMD) device  at a position distal to a face of a user wearing the HMD device;
a waveguide to receive a second signal output from a second display assembly and to redirect the second signal to the display alignment sensing assembly, the display alignment sensing assembly including an optical sensor to receive a combined signal including the first signal and the second signal; and 
a display alignment tracker stored in memory of a storage device, the display alignment tracker being executable to detect a positioning disparity between the first signal and the second signal within the combined signal and to output a rendering position adjustment instruction to correct for the detected positioning disparity.

Claim 8. The active display alignment system of claim 1, wherein is the user wearing the HMD device.

Claim 9.   A method comprising:
directing a first signal received as output from a first display assembly to a display alignment sensing assembly, the display alignment sensing assembly being incorporated into a frame of a head mounted display (HMD) device at a position distal to a face of a user wearing the HMD device;
redirecting a second signal received as output from a second display assembly through a waveguide and toward the display alignment sensing assembly, the display 
detecting a positioning disparity between the first signal and the second signal within the combined signal; and 
adjusting a rendering position for at least one of the first display assembly and the second display assembly based on the detected positioning disparity.

Claim 14. The method of claim 13, wherein the assembly. 

Claim 16. A head-mounted display (HMD) device comprising:
a frame adapted for wearable attachment to a human head;
a display alignment sensing assembly mounted to the frame at a position distal to a face of a user wearing the HMD device, the first display alignment sensing assembly being [[and]] positioned to receive a first signal propagating along an output path of a first display assembly;  
a waveguide positioned to receive a second signal propagating along an output path of a second display assembly and to redirect the second signal to the display alignment sensing assembly, the display alignment sensing assembly including an optical sensor positioned to receive a combined signal including the first signal and the second signal; and 
a display alignment tracker stored in memory and configured to detect a positioning disparity between the first signal and the second signal within the combined .

Allowable Subject Matter
	Claims 1-20 are allowed over prior art made of record, applicant and examiner’s amendment and for the reasons cited in the remarks filed on 01/21/2021, pages 8-12.

Reasons for Allowance
	The following is an examiner's statement of reasons for allowance: The prior art taken either singularly or in a combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that rejection under 35 U.S.C. 102 or 103 would be proper. The prior art fails to teach a combination of all the claimed features as presented in independent claims 1, 9 and 16, for example:
Claim 1 relates to a display alignment sensing assembly being incorporated into a frame of a head mounted display (HMD) device  at a position distal to a face of a user to receive a first signal output from a first display assembly; a waveguide to receive a second signal output from a second display assembly and to redirect the second signal to the display alignment sensing assembly, the display alignment sensing assembly including an optical sensor to receive a combined signal including the first signal and the second signal; and a display alignment tracker output a rendering position adjustment to correct for a detected positioning disparity between the first and the second signal.



Claim 16 relates to a display alignment sensing assembly mounted to a frame of a HMD device at a position distal to a face of a user positioned to receive a first signal propagating along an output path of a first display assembly; a waveguide positioned to receive a second signal propagating along an output path of a second display assembly and to redirect the second signal to the display alignment sensing assembly including an optical sensor positioned to receive a combined signal including the first signal and the second signal; and a display alignment tracker output a rendering position adjustment to correct for a detected positioning disparity between the first and the second signal.




In the instant invention where, placement of the signal merge location and optical sensor at a location distal to the user's face allows the HMD device to assume a slimmer form factor in such regions, increasing both comfort and the size of the eye box. 
Further, by adjusting a rendering position of both of the projected signals, signal alignment and clarity of projected images thereby improves within a field of view of the user.
Claims 2-8, 10-15 and 17-20, which depend from either claims 1, 9 or 16, are also allowed.

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.



Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSTAK CHOUDHURY whose telephone number is (571)272-5247.  The examiner can normally be reached on M-F 8AM-5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 5712722333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MUSTAK CHOUDHURY/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        
April 14, 2021